Exhibit 10.50

 

GRAPHIC [g130441kmi001.jpg]

 

AMENDED AND RESTATED TERM NOTE

(LIBOR SWAP TRANSACTION)

 

$4,025,384.26

 

Effective as of April 1, 2013

 

FOR VALUE RECEIVED, and intending to be legally bound RIVERBEND CROSSINGS III
HOLDINGS LLC, a limited liability company organized under the laws of the
Commonwealth of Pennsylvania, with a mailing address at c/o Griffin Land &
Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002 (the
“Borrower”), promises to pay to FIRST NIAGARA BANK, N.A., a national banking
association (successor by merger to NewAlliance Bank) with a banking office at
P.O. Box 28, Buffalo, NY 14240-0028 (together with its successors and assigns,
“Lender”) or order, on or before January 27, 2020 (“Maturity”), the principal
sum of Four Million Twenty-Five Thousand Three Hundred Eighty-Four and 26/100
Dollars ($4,025,384.26), together with interest thereon (the “Loan”), until paid
in full.

 

This Note amends and restates, and is executed and delivered in substitution and
replacement of, but not in payment of, a Promissory Note of Borrower to
NewAlliance Bank dated January 27, 2010 in the original principal amount of
$4,300,000.00, as modified by First Modification of Promissory Note, Mortgage
Deed and Security Agreement, and Other Loan Documents between Borrower and
NewAlliance Bank dated as of October 27, 2010 (as further amended, supplemented,
replaced, renewed or otherwise modified, “Prior Note”).  This Note does not
cancel or satisfy Borrower’s payment obligations under the Prior Note and is not
a novation.  All collateral, if any, for the Prior Note shall continue to secure
payment of this Note.

 

1.                                      INTEREST RATE.  Subject to the terms of
this Note, the outstanding principal balance of this Note shall bear interest at
a rate per annum equal to the LIBOR Rate for the Interest Period plus 2.50% (the
“LIBOR-Based Rate”).

 

For purposes hereof, the following terms shall have these meanings:

 

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which commercial banks in New York or Connecticut are required or permitted
by law to close.

 

“Interest Period” shall mean with respect to any LIBOR Advance, the one
(1)-month period commencing on the first day of each month; provided, however,
that only the first Interest Period hereunder shall commence on the later of the
date hereof or the date of the initial loan hereunder until the initial payment
date.

 

“LIBOR Advance” shall mean any advances under the Note bearing interest based
upon the LIBOR-Based Rate.

 

“LIBOR Rate” shall mean a variable interest rate per annum (rounded upwards, if
necessary) determined by Lender by dividing (a) the LIBOR rate which is
published on Bloomberg Screen, BBAM1 (or any successor as may replace such
page in said service for the purposes of display of the interbank interest rates
offered on the London market) at 11:00 a.m. London time two (2) Business Days
prior to the commencement of the Interest Period; provided, however, if such
rate is not available, “LIBOR Rate” shall mean either (i) the rate of interest
per annum determined by Lender to be the average rate per annum at which United
States dollar deposits in a similar amount are offered for such Interest Period
by major banks in the London interbank deposit market at approximately 11:00
a.m. London time two (2) Business Days prior to the commencement of the Interest
Period, or (ii) a similar rate based upon a comparable index chosen by Lender in
its sole discretion, by (b) a number equal to 1.00 less the Reserve Requirement.

 

“Mortgage” shall mean the Mortgage Deed and Security Agreement on the Property
dated January 27, 2010 from Borrower to Lender securing the Prior Note, as
previously amended and as the same may be amended from time to time.

 

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the variable rate of interest announced by Lender from
time to time as its prime rate for calculating interest on certain loans.  The
Prime Rate may or may not be the most favorable rate charged by Lender to its
customers from time to time.

 

“Property” means the property owned by Borrower located at 871 Nestle Way,
Breinigsville, Pennsylvania, which has been mortgaged to Lender as security for
the Loan.

 

“Reserve Requirement” shall mean the percentage which Lender determines to be
the maximum reserve requirement (including, without limitation, any emergency,
marginal, special or supplemental reserve requirement) prescribed for so-called
“Eurocurrency liabilities” (or any other category of eurocurrency funding)
prescribed by the Board of Governors of the Federal Reserve System (or under any
successor regulation which Lender determines to be applicable) with each change
in such maximum reserve requirement automatically, immediately and without
notice changing the LIBOR Rate thereafter applicable to each LIBOR Advance.

 

“Variable Rate” shall mean the Prime Rate plus one percent (1.00%) per annum. 
The Variable Rate shall change simultaneously with changes to the Prime Rate.

 

“Variable Rate Advance” shall mean any advances under the Note bearing interest
based upon the Variable Rate.

 

2.                                      ADDITIONAL INTEREST PROVISIONS.

 

(a)                                 Borrower shall pay interest, calculated on
the basis of a 360-day year for the actual number of days of each year (365 or
366, as applicable), on the outstanding principal amount from and including the
date of this Note to, but not including, the date the outstanding principal
amount is paid in full.

 

(b)                                 If pursuant to the terms of this Note,
Borrower is at any time obligated to pay interest on the principal balance of
this Note at a rate in excess of the maximum interest rate permitted by
applicable law, the applicable interest rate shall be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder.

 

(c)                                  After the occurrence of an Event of
Default, at Lender’s option, interest shall accrue at a rate per annum equal to
the aggregate of 3% plus the rate otherwise applicable (the “Default Rate”), and
such rate shall continue to apply whether or not judgment shall be entered on
this Note.

 

(d)                                 Upon request, Lender shall give prompt
notice to Borrower of the LIBOR Rate as determined and adjusted herein, which
determination shall be conclusive absent manifest error.

 

(e)                                  Except as otherwise provided, each Interest
Period shall commence on the first day of each month and end on the last day of
the Interest Period; provided, however, that (i) no Interest Period shall extend
beyond Maturity, and (ii) each subsequent Interest Period, to the extent
applicable, shall commence automatically and immediately following the end of
the preceding Interest Period.

 

(f)                                   In the event that Lender shall determine
that by reason of circumstances affecting the London Interbank Eurodollar
market, adequate and reasonable means do not exist for determining the LIBOR
Rate or dollar deposits are not available to Lender in the Interbank Eurodollar
market with respect to a proposed LIBOR Advance, Lender shall give Borrower
notice of such determination and (i) any requested LIBOR Advance shall be made
as a Variable Rate Advance, unless Borrower gives Lender two (2) Business Days’
prior notice that its request for such borrowing is canceled; (ii) any advance
which was to have been converted to a LIBOR Advance shall be continued as a
Variable Rate Advance; and (iii) any outstanding LIBOR Advance shall be
converted to a Variable Rate Advance on the last Business Day of the applicable
Interest Period.  Thereafter, Lender shall have no obligation to make LIBOR
Advances or maintain outstanding LIBOR Advances and Borrower shall not have the
right to request LIBOR Advances.  Lender shall be entitled to fund and maintain
its funding of all or any part of any LIBOR Advance in any manner Lender may
from time to time deem advisable, Borrower hereby acknowledging that all
determinations relating to LIBOR Advances shall be made as if Lender had
actually funded and maintained each such LIBOR Advance by the purchase of
deposits in an amount similar to the amount of that advance, with a maturity
similar to the Interest Period for that advance and bearing interest at LIBOR
with respect to that advance.

 

2

--------------------------------------------------------------------------------


 

(g)                                  If Lender shall determine that any
applicable law, treaty, regulation, guideline or directive, or any change
therein or in the interpretation or application thereof, shall make it unlawful
or impossible for Lender to make or maintain any LIBOR Advance, the obligation
of Lender hereunder to make or maintain such LIBOR Advance shall terminate and
Borrower shall, if any such LIBOR Advance is outstanding, promptly upon request
from Lender, prepay such LIBOR Advance or convert such LIBOR Advance to a
Variable Rate Advance.  If any such payment is made on a day that is not the
last Business Day of the then current Interest Period, Borrower shall pay
Lender, upon Lender’s request, any amount required under Section 5 hereof.

 

3.                                      REPAYMENT.  On the date hereof, if
requested by Lender, Borrower shall pay to Lender interest only in advance for
the month in which this Note is dated.  Borrower shall repay the outstanding
balance of this Note in 81 consecutive monthly payments of principal in the
amount set forth on Schedule A hereto plus accrued interest at the applicable
interest rate, commencing May 1, 2013 and continuing on the first day of each
consecutive month until Maturity, when the remaining unpaid principal and unpaid
accrued interest shall be due and payable in full.  Interest shall be payable,
in arrears, on the first day of each month commencing the month following the
date of this Note and on the date the LIBOR Advances are paid in full.

 

4.                                      APPLICATION; BUSINESS DAY.  Borrower
shall make all payments on this Note to Lender at its address stated above or at
such other place as the holder of this Note may designate.  All payments shall
be made absolutely net of, without deduction or offset and free and clear of
taxes, deductions, charges or withholding of any kind.  Lender shall apply all
payments received on this Note to any accrued and unpaid interest then due and
owing, then to the reduction of principal of this Note, then to other sums due
hereunder in such order and in such amounts as Lender may determine from time to
time.  The sum or sums shown on Lender’s records shall be evidence of the
correct unpaid balances of principal and interest on this Note, absent manifest
error.  If any payment comes due on a day that is not a Business Day, as defined
above, Borrower may make the payment on the first Business Day following the
payment date and pay the additional interest accrued to the date of payment.

 

5.                                      PREPAYMENT.  This Note may be prepaid in
whole or in part at any time without the payment of any prepayment fee.

 

6.                                      LATE FEE.  If any payment due under this
Note is unpaid for five (5) Business Days or more, Borrower shall pay, in
addition to any other sums due under this Note (and without limiting Lender’s
other remedies on account thereof), a late charge in an amount equal to 5% of
such unpaid amount.

 

7.                                      MAINTAIN OPERATING ACCOUNTS.  Borrower,
or an affiliate of Borrower, shall maintain a business checking account at
Lender.  Borrower shall deposit all rents and other income received from the
Property monthly into said account.  Borrower shall also deposit all tenant
security deposits in an account or accounts at Lender.

 

8.                                      EVENTS OF DEFAULT.  The happening of any
of the following events or occurrence of the following conditions, shall be
events of default hereunder (individually, an “Event of Default” and
collectively “Events of Default”):

 

(a)                                 Nonpayment.  Nonpayment when due, whether by
acceleration or otherwise, of principal of, interest on, or any fee or premium
provided for under, this Note.

 

(b)                                 Default under Related Documents.  The
occurrence of an “Event of Default”, uncured at the end of any applicable cure
period, under any loan agreement, security agreement or other document
evidencing or securing this Note (individually, a “Loan Document” and
collectively, the “Loan Documents”).

 

(c)                                  Other Covenants.  Default in the observance
of any of the covenants or agreements of Borrower set forth herein and the
failure of Borrower to cure such default within thirty (30) days after notice
thereof from Lender, provided that if such cure cannot reasonably be effectuated
within said thirty (30) day period, Borrower shall have such additional time as
is reasonably necessary to cure such default so long as Borrower has commenced
such cure within said thirty (30) day period and is diligently pursuing such
cure.

 

3

--------------------------------------------------------------------------------


 

Upon the occurrence of any Event of Default, Lender shall have the absolute
right, at its option and in its sole discretion, to declare immediately due and
payable all unpaid amounts of principal and interest on this Note, and all other
sums payable at the time of, or as the result of, such declaration under this
Note or any other document securing this Note and Borrower shall no longer be
permitted to obtain loans hereunder.  Lender may, in its sole discretion,
exercise alternately or cumulatively any of the remedies available under this
Note or any other document securing this Note, or at law or equity.  The failure
to exercise one or more of such remedies upon the happening of an Event of
Default shall not constitute a waiver of the right to exercise the same at any
subsequent time in respect of the same Event of Default or any other Event of
Default. Neither the acceptance by Lender of any payment hereunder which is less
than payment in full of all amounts due and payable at the time of such payment,
or any negotiation or discussion with Borrower, shall constitute a waiver of the
right to exercise one or more of such remedies at that time or at any subsequent
time or nullify any prior exercise of any remedy, except as and to the extent
otherwise provided by law.

 

9.                                      SETOFF.  If the unpaid principal amount
of this Note, interest accrued on the unpaid principal amount thereof or other
amount owing by Borrower under this Note or the other loan documents shall have
become due and payable (at maturity, by acceleration or otherwise), Lender will
have the right, in addition to all other rights and remedies available to it,
without notice to Borrower, to setoff against and to appropriate and apply to
such due and payable amounts any obligations owing to, and any other funds held
in any manner for the account of, Borrower by Lender or any other direct or
indirect subsidiary of First Niagara Financial Group, Inc. (“FNFG”), including,
without limitation, all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or in the future maintained by Borrower.  Borrower consents to and confirms
the foregoing arrangements and confirms the rights of banker’s lien and setoff. 
Nothing in this Note will be deemed a waiver or prohibition of or restriction on
such rights of banker’s lien or setoff.

 

10.                               CHANGE OF LAW.  If the adoption of, any change
in or any change in the interpretation of, any law regulation or guideline
applicable to financial institutions by any applicable governmental authority
exercising control over Lender or FNFG (a “Governmental Rule”), or the
compliance by Lender with the Governmental Rule (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System and
regulations of the Securities and Exchange Commission relating to financial
instruments), imposes any reserve, deposit, allocation of capital or similar
requirement, or any tax (other than taxes on Lender’s income) on Lender or FNFG
which reduces the rate of return on Lender’s capital then, and in each such
case, Lender may require Borrower to pay the amount necessary to compensate
Lender or FNFG for such reduced rate of return.  Lender will deliver to Borrower
a statement of the justification for the payment(s) and the determination by
Lender shall be conclusive absent obvious error and shall be payable by Borrower
to Lender upon Lender’s demand.  In determining any such amount, Lender may use
reasonable averaging and attribution methods.

 

11.                               PAYMENT OF FEES AND EXPENSES.  Borrower agrees
to pay, upon demand, costs of collection of all amounts due under this Note,
including, without limitation, principal, interest and fees, or in connection
with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law,
reasonable attorneys’ fees and expenses.

 

12.                               GOVERNING LAW.  This Note shall be interpreted
and the rights and liabilities of the parties shall be governed by the laws of
the State of Connecticut, without regard to principles of the conflict of laws. 
This Note has been delivered to and accepted by Lender and will be deemed to be
made in the State of Connecticut.

 

13.                               GENERAL PROVISIONS.

 

(a)                                 Borrower waives presentment, demand, notice,
protest and all other demands and notices in connection with delivery,
acceptance, performance or enforcement of this Note.

 

(b)                                 This Note, together with any related loan
and security agreements, guaranties, and documents ancillary thereto contains
the entire agreement between Lender and Borrower with respect to the subject
matter hereof, and supersedes every course of dealing, other conduct, oral
agreement, commitment letter or other correspondence related thereto and
representation previously made by Lender.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Borrower agrees that in any legal
proceeding, a copy of this Note kept in Lender’s course of business may be
admitted into evidence as an original.

 

(d)                                 This Note is a binding obligation
enforceable against Borrower and its permitted successors and assigns and shall
inure to the benefit of Lender and its successors and assigns.  Borrower may not
assign any of its rights or obligations hereunder without the prior written
consent of Lender.  If a court deems any provision of this Note invalid, the
remainder of this Note shall remain in effect.

 

(e)                                  If there is more than one Borrower, each of
them shall be jointly and severally liable for all amounts and obligations which
become due under this Note and the term “Borrower” shall include each as well as
all of them.  Notwithstanding the foregoing or any other provision of this Note
or other Loan Documents to the contrary, the execution of this Note shall impose
no personal liability on the Borrower or any principal, director, officer,
employee, beneficiary, shareholder, partner, member, trustee, agent or affiliate
of Borrower or any person owning, directly or indirectly, any legal or
beneficial interest in Borrower, or any successors or assigns of any of the
foregoing (the “Exculpated Parties”) for payment of the indebtedness evidenced
hereby or secured by the Mortgage.  Bank shall look only to the Property and to
the rents, issues and profits thereof, and other collateral identified in the
Mortgage and the other Loan Documents, and upon an Event of a Default will not
seek any deficiency or personal judgment against Borrower or any of the
Exculpated Parties, except such judgment or decree as may be necessary to
foreclose and bar Borrower’s interests in the Property. Notwithstanding the
foregoing, Borrower shall remain personally liable for all expenses, damages,
losses and costs (including, without limitation, reasonable attorney’s fees)
incurred by Lender in connection with:

 

(i)                                     fraud or gross negligence on behalf of
or by Borrower in connection with Borrower’s application for or obtaining the
Loan or in the performance of Borrower’s obligations thereunder;

 

(ii)                                  obtaining and using insurance loss or
condemnation proceeds other than as provided for in the Mortgage;

 

(iii)                               misappropriation of rents or security
deposits from the Property while an Event of Default is continuing;

 

(iv)                              intentional physical waste of the Property on
behalf of or by Borrower;

 

(v)                                 Borrower’s breach of the warranties,
covenants and representations made under the Environmental Compliance And
Indemnity Agreement between Borrower and Lender dated January 27, 2010; and

 

(vi)                              failure to pay any taxes, assessments or other
charges with respect to the Property.

 

(f)                                   Borrower shall furnish to Bank the
following financial information, in each instance prepared in accordance with
generally accepted accounting principles consistently applied: (i) not later
than one hundred twenty (120) days after the end of each fiscal year, financial
information of Borrower including, without limitation, an operating statement, a
cash flow statement and a balance sheet and any other information reasonably
requested by Lender, prepared by Borrower’s chief financial officer or if
Borrower has no such officer, the chief financial officer of Borrower’s manager;
and (ii) such other information respecting the operations of Borrower and/or the
Property as Lender may from time to time reasonably request.  Borrower shall
furnish to Lender, with the financial information described herein, a compliance
certificate signed by Borrower’s manager certifying that: (i) all
representations and warranties of Borrower set forth in this Note or any other
Loan Document remain true and correct as of the date of such compliance
certificate; (ii) none of the covenants of Borrower contained in this Note or
any other Loan Document has been breached; and (iii) to its knowledge, no event
has occurred which constitutes an Event of Default (or which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default)
under this Note or any other Loan Document.  In addition, Borrower shall
promptly notify Lender of the occurrence of any default, Event of Default,
adverse litigation or material adverse change in its financial condition.

 

5

--------------------------------------------------------------------------------


 

(g)                                  If payment of this Note is secured by
collateral, the collateral is specified in the collateral records of Lender.

 

(h)                                 No failure by the holder hereof to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by such holder of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy.  The rights and remedies of the holder
hereof as herein specified are cumulative and not exclusive of any other rights
or remedies which such holder may otherwise have.

 

(i)                                     All notices, demands, or other
communications hereunder must be in writing and will be effective when delivered
or mailed to the address set forth herein or such other address as provided by
such party via overnight delivery service or personal service or, if mailed,
three (3) days after deposit, postage prepaid, in an official depository
maintained by the United States Post Office.

 

(j)                                    Borrower agrees to indemnify Lender and
its affiliates and their respective officers, directors and employees
(collectively, “Indemnitees”) and hereby holds Indemnitees harmless against all
liabilities, claims, actions, suits, proceedings, penalties, costs, expenses,
brokerage or other fees (including, without limitation, reasonable legal fees
and expenses), losses, damages and liabilities of any kind or nature including
in tort, penalties and interest, which Lender may incur in any manner other than
Lender’s own negligence or willful misconduct, by reason of any matter relating,
directly or indirectly, to this Note and the related Loan Documents.  This
indemnity shall survive the termination of this Note.

 

(k)                                 To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives any claim against
Lender, on any theory of liability, for special, indirect, consequential or
punitive damages (but excluding direct or actual damages) arising out of, in
connection with or as a result of, this Note, any related loan documents, the
transactions contemplated hereby or thereby or any loan or the use of the
proceeds.

 

(l)                                     USA Patriot Act.  Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56), Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow Lender to identify Borrower in
accordance with the USA Patriot Act.

 

14.                               JURISDICTION AND VENUE.  BORROWER KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (A) CONSENTS IN EACH ACTION AND OTHER
LEGAL PROCEEDING COMMENCED BY LENDER AND ARISING OUT OF OR OTHERWISE RELATING TO
THIS NOTE OR ANY COLLATERAL RELATED HERETO TO THE JURISDICTION OF ANY COURT THAT
IS EITHER A COURT OF RECORD OF THE STATE OF CONNECTICUT OR A COURT OF THE UNITED
STATES LOCATED IN THE STATE OF CONNECTICUT, AND (B) WAIVES EACH OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING.

 

15.                               WAIVER OF JURY TRIAL.  BORROWER KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT BORROWER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO, AND IN, ANY ACTION OR OTHER LEGAL PROCEEDING
OF ANY NATURE, RELATING TO (A) THIS NOTE, ANY RELATED LOAN DOCUMENT OR ANY
COLLATERAL RELATED HERETO, (B) ANY TRANSACTION CONTEMPLATED BY ANY SUCH
DOCUMENTS OR (C) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, OR
ANY COLLATERAL RELATED HERETO.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.

 

16.                               PREJUDGMENT REMEDY WAIVER.  BORROWER HEREBY
REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS OF THE LOAN SHALL BE USED FOR
GENERAL COMMERCIAL PURPOSES AND THAT THE LOAN IS A “COMMERCIAL TRANSACTION” AS
DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  BORROWER HEREBY WAIVES ALL
RIGHTS TO NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT
GENERAL STATUTES, SECTIONS 52-278a ET SEQ., AS AMENDED, OR UNDER

 

6

--------------------------------------------------------------------------------


 

ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES
LENDER MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.  MORE
SPECIFICALLY, BORROWER ACKNOWLEDGES THAT LENDER’S ATTORNEY MAY, PURSUANT TO
CONNECTICUT GENERAL STATUTES, SECTION 52-278f, ISSUE A WRIT FOR A PREJUDGMENT
REMEDY WITHOUT SECURING A COURT ORDER.  BORROWER ACKNOWLEDGES AND RESERVES ITS
RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR
PREJUDGMENT REMEDY BY LENDER’S ATTORNEY, AND LENDER ACKNOWLEDGES BORROWER’S
RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF SAID WRIT.  BORROWER FURTHER
HEREBY WAIVES ANY REQUIREMENT OR OBLIGATION OF LENDER TO POST A BOND OR OTHER
SECURITY IN CONNECTION WITH ANY PREJUDGMENT REMEDY OBTAINED BY LENDER AND WAIVES
ANY OBJECTIONS TO ANY PREJUDGMENT REMEDY OBTAINED BY LENDER BASED ON ANY
OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS OF BORROWER OR ANY OTHER OBLIGATED
PARTY TO ANY ACTION BROUGHT BY LENDER.  BORROWER ACKNOWLEDGES AND AGREES THAT
ALL OF THE WAIVERS CONTAINED IN THIS SECTION HAVE BEEN MADE KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF ITS
COUNSEL.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

 

RIVERBEND CROSSINGS III HOLDINGS LLC

 

 

 

 

 

By:

Riverbend Lehigh Valley Holdings I LLC

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Gamzon

 

 

 

 

Name: Michael Gamzon

 

 

 

 

Title: President

 

Signature Page to Restated Note

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Amortization Schedule

 

Payment Date

 

Balance Prior to Payment

 

Principal Payment Amount

 

 

 

 

 

 

 

May 1, 2013

 

4,025,384.26

 

9,160.22

 

June 1, 2013

 

4,016,224.04

 

9,160.22

 

July 1, 2013

 

4,007,063.82

 

9,160.22

 

August 1, 2013

 

3,997,903.60

 

9,160.22

 

September 1, 2013

 

3,988,743.38

 

9,160.22

 

October 1, 2013

 

3,979,583.16

 

9,160.22

 

November 1, 2013

 

3,970,422.94

 

9,160.22

 

December 1, 2013

 

3,961,262.72

 

9,160.22

 

January 1, 2014

 

3,952,102.50

 

9,160.22

 

February 1, 2014

 

3,942,942.28

 

9,546.97

 

March 1, 2014

 

3,933,395.31

 

9,546.97

 

April 1, 2014

 

3,923,848.34

 

9,546.97

 

May 1, 2014

 

3,914,301.37

 

9,546.97

 

June 1, 2014

 

3,904,754.40

 

9,546.97

 

July 1, 2014

 

3,895,207.43

 

9,546.97

 

August 1, 2014

 

3,885,660.46

 

9,546.97

 

September 1, 2014

 

3,876,113.49

 

9,546.97

 

October 1, 2014

 

3,866,566.52

 

9,546.97

 

November 1, 2014

 

3,857,019.55

 

9,546.97

 

December 1, 2014

 

3,847,472.58

 

9,546.97

 

January 1, 2015

 

3,837,925.61

 

9,546.97

 

February 1, 2015

 

3,828,378.64

 

9,933.39

 

March 1, 2015

 

3,818,445.25

 

9,933.39

 

April 1, 2015

 

3,808,511.86

 

9,933.39

 

May 1, 2015

 

3,798,578.47

 

9,933.39

 

June 1, 2015

 

3,788,645.08

 

9,933.39

 

July 1, 2015

 

3,778,711.69

 

9,933.39

 

August 1, 2015

 

3,768,778.30

 

9,933.39

 

September 1, 2015

 

3,758,844.91

 

9,933.39

 

October 1, 2015

 

3,748,911.52

 

9,933.39

 

November 1, 2015

 

3,738,978.13

 

9,933.39

 

December 1, 2015

 

3,729,044.74

 

9,933.39

 

January 1, 2016

 

3,719,111.35

 

9,933.39

 

February 1, 2016

 

3,709,177.96

 

10,300.76

 

March 1, 2016

 

3,698,877.20

 

10,300.76

 

April 1, 2016

 

3,688,576.44

 

10,300.76

 

May 1, 2016

 

3,678,275.68

 

10,300.76

 

June 1, 2016

 

3,667,974.92

 

10,300.76

 

July 1, 2016

 

3,657,674.16

 

10,300.76

 

August 1, 2016

 

3,647,373.40

 

10,300.76

 

September 1, 2016

 

3,637,072.64

 

10,300.76

 

October 1, 2016

 

3,626,771.88

 

10,300.76

 

November 1, 2016

 

3,616,471.12

 

10,300.76

 

December 1, 2016

 

3,606,170.36

 

10,300.76

 

January 1, 2017

 

3,595,869.60

 

10,300.76

 

February 1, 2017

 

3,585,568.84

 

10,752.40

 

March 1, 2017

 

3,574,816.44

 

10,752.40

 

April 1, 2017

 

3,564,064.04

 

10,752.40

 

May 1, 2017

 

3,553,311.64

 

10,752.40

 

June 1, 2017

 

3,542,559.24

 

10,752.40

 

July 1, 2017

 

3,531,806.84

 

10,752.40

 

 

--------------------------------------------------------------------------------


 

August 1, 2017

 

3,521,054.44

 

10,752.40

 

September 1, 2017

 

3,510,302.04

 

10,752.40

 

October 1, 2017

 

3,499,549.64

 

10,752.40

 

November 1, 2017

 

3,488,797.24

 

10,752.40

 

December 1, 2017

 

3,478,044.84

 

10,752.40

 

January 1, 2018

 

3,467,292.44

 

10,752.40

 

February 1, 2018

 

3,456,540.04

 

11,187.62

 

March 1, 2018

 

3,445,352.42

 

11,187.62

 

April 1, 2018

 

3,434,164.80

 

11,187.62

 

May 1, 2018

 

3,422,977.18

 

11,187.62

 

June 1, 2018

 

3,411,789.56

 

11,187.62

 

July 1, 2018

 

3,400,601.94

 

11,187.62

 

August 1, 2018

 

3,389,414.32

 

11,187.62

 

September 1, 2018

 

3,378,226.70

 

11,187.62

 

October 1, 2018

 

3,367,039.08

 

11,187.62

 

November 1, 2018

 

3,355,851.46

 

11,187.62

 

December 1, 2018

 

3,344,663.84

 

11,187.62

 

January 1, 2019

 

3,333,476.22

 

11,187.62

 

February 1, 2019

 

3,322,288.60

 

11,640.55

 

March 1, 2019

 

3,310,648.05

 

11,640.55

 

April 1, 2019

 

3,299,007.50

 

11,640.55

 

May 1, 2019

 

3,287,366.95

 

11,640.55

 

June 1, 2019

 

3,275,726.40

 

11,640.55

 

July 1, 2019

 

3,264,085.85

 

11,640.55

 

August 1, 2019

 

3,252,445.30

 

11,640.55

 

September 1, 2019

 

3,240,804.75

 

11,640.55

 

October 1, 2019

 

3,229,164.20

 

11,640.55

 

November 1, 2019

 

3,217,523.65

 

11,640.55

 

December 1, 2019

 

3,205,883.10

 

11,640.55

 

January 1, 2020

 

3,194,242.55

 

11,640.55

 

January 27, 2020

 

3,182,602.00

 

3,182,602.00

 

 

2

--------------------------------------------------------------------------------